Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11,044,137. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same subject matter with colorable differences. For instance, claim 1 of the ‘137 patent recite a plurality of analog to digital converter circuits whereas claims 1, 4 and 11 recite a first analog to digital converter and a second analog to digital converter which are considered as a plurality of analog to digital converter circuits.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,412,116).
An Analog-to-Digital Converter, ADC, system, comprising: a first ADC circuit (500 Fig. 5); at least one second ADC circuit (557 Fig.); a first input (TXIN) for receiving a transmit signal of a transceiver (TCXO; 510; Fig. 5), wherein first ADC circuit is coupled to the first input and configured to provide first digital data (output of 540 not labeled) based on the transmit signal; a second input for receiving a receive signal (RXIN) of the transceiver, the at least one second ADC circuit is coupled to the second input, and wherein the at least one second ADC circuit is configured to provide second digital data based on the receive signal (output of 557 not labeled), a first output configured to output digital feedback data (feedback to the transceiver (transmitter and receiver) section before outputted) based on the first digital data (TXOUT); and a second output (RXOUT) configured to output digital receive data (544) based on the second digital data.
With regard to claim 12: 
A transceiver, comprising: an ADC system according to claim 1; a transmit path configured to generate the transmit signal (540), wherein the first input is coupled to the transmit path (see path 540); and digital receive circuitry (544) configured to process the digital receive data (557).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 2- 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,412,116) in view of Aoki (US 2012/0177368).
 The ADC system of claim 1, further comprising common clock distribution circuitry configured to supply a respective clock signal to the first ADC circuit and the at least one second ADC circuit. Kim fails to teach the above limitations. However, it is well known in the art that analog to digital converter circuit typically comprises a clock circuit that is distributed among the different elements of the converter to synchronize the operation its operation. 
With regard to claim 3:
The ADC system of claim 1, further comprising common reference voltage generation circuitry configured to supply a respective reference voltage to the first ADC circuit and the at least one second ADC circuit. Kim fails to discloses the above limitations. However, it is well known in the art of analog to digital converter to generate a digital signal by comparing a common reference voltage or respective reference voltage to an analog input signal. 
 With regard to claim 9:  
The ADC system of claim 1, wherein the first ADC circuit and the at least one second ADC circuit are implemented identical. Kim fails to disclose the above limitations. Any artisan having working knowledge in the art would have been motivated to implement identical ADC circuits based on system requirements. 
With regard to claim 10: 
The ADC system of claim 1, wherein the first ADC circuit and the at least one second ADC circuit are physically arranged in an array, and wherein the first ADC circuit is physically arranged at an edge of the array. Kim fails to disclose this limitation. It would have been further obvious to arrange the ADCs in such a way to increase space in the integrated circuit so critical in transceiver circuits. 
9.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8,412,116) view of Aoki et. al. (US 2012/0177368)
The ADC system of claim 1, wherein the ADC system comprises a plurality of 

second ADC circuits, the plurality of second ADC circuits being time-interleaved.

Aoki discloses an analog to digital converter that comprises ASDC circuits (44 Fig. 5) 

that are interleaved to generate digital data. Therefore, it would have been obvious to 

one having ordinary skill in the art to replace ADC converter of Kim as interleaved 

converter of Aoki for the benefit to increase bandwidth and speed of the receiver of the 

transceiver circuit. 

With regard to claim 15: Kim discloses
The transceiver of claim 12, wherein the first input is coupled to the transmit path via a filter (108 (Fig. 1).
With regard to claim 16:
The transceiver of claim 11, wherein the first input is coupled to the transmit path via a buffer circuit. Kim and Aoki fail to disclose this limitation. It is typical in analog to digital converter circuits to condition the input signal before being processed for greater accuracy and speed. 
With regard to claim 17:
The transceiver of claim 11, wherein the first input is coupled to the transmit path via a scaling circuit configured to scale the transmit signal. Kim and Aoki fail to disclose this limitation. It is typical in analog to digital converter circuits to condition the input signal before being processed for greater accuracy and speed.
10.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Aoki as applied to claim1 and 11 above, and further in view of Knudsen (US 2015/0079913).
With regard to claim 18: Kim and Aoki fail to disclose:
Knudsen discloses: A base station, comprising: transceiver according to claim 11; and at least one antenna element coupled to the transceiver (140 Fig. 1: Fig. 6). Therefore, it would have been obvious to one having ordinary skill in the at tot have applied the teaching of Knudsen in the transceiver of Kim and Aoki for the benefit to provide a more accurate communication system.  
With regard to claim 18:
Knudsen discloses: The base station of claim 17, wherein the receive signal is received by the antenna element (120).  Therefore, it would have been obvious to one having ordinary skill in the at tot have applied the teaching of Knudsen in the receiver of Kim and Aoki for the benefit to provide a more accurate communication system.
With regard to claim 19: 
A mobile device, comprising: transceiver according to claim 11; and at least one antenna element (120 or 122) coupled to the transceiver (140). Therefore, it would have been obvious to one having ordinary skill in the at tot have applied the teaching of Knudsen in the transceiver of Kim and Aoki for the benefit to provide a more accurate communication system. 
With regard to claim 20:
Knudsen discloses: The mobile device of claim 19, wherein the receive signal is received by the antenna element (120). Therefore, it would have been obvious to one having ordinary skill in the at tot have applied the teaching of Knudsen in the transceiver of Kim and Aoki for the benefit to provide a more accurate communication system.  
Allowable Subject Matter
11.	Claims 4-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome the double patenting rejection of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845